Citation Nr: 0700483	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for right 
knee degenerative joint disease (also referred to herein as a 
"right knee disability"), currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for left 
knee degenerative joint disease (also referred to herein as a 
"left knee disability"), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  This appeal arises from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied the 
benefits sought on appeal.  A Board hearing was held at the 
RO before the undersigned Veterans Law Judge in May 2005.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee degenerative 
joint disease is not productive of limitation of extension 
beyond 10 degrees or limitation of flexion beyond 45 degrees.  

2.  The veteran's service-connected left knee degenerative 
joint disease is not productive of limitation of extension 
beyond 10 degrees.

3.  The veteran's service-connected left knee degenerative 
joint disease is separately productive of noncompensable 
limitation of flexion, combined with crepitus and tenderness.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for service-connected right knee degenerative 
joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006); VAOPGCPREC 9-2004 
(September 17, 2004); VAOPGCPREC 9-98 (August 14, 1998).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected left knee degenerative 
joint disease, based on limitation of extension, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5261 (2006); VAOPGCPREC 9-2004 (September 17, 2004); 
VAOPGCPREC 9-98 (August 14, 1998).

3.  The schedular criteria for a separate 10 percent 
disability rating for service-connected left knee 
degenerative joint disease, based on limitation of flexion, 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2006); VAOPGCPREC 9-2004 (September 
17, 2004); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability ratings assigned for 
his service-connected right and left knee disabilities do not 
reflect the current severity of such disabilities.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In considering this appeal, the Board notes that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional loss due 
to pain and weakness, causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
as the veteran's service-connected bilateral knee 
disabilities involve arthritis, the affects of painful motion 
are also taken into consideration.  38 C.F.R. § 4.59.

In accordance with a January 1969 rating decision, the RO 
initially awarded service connection for bilateral 
osteochondritis dissecans, rated as 10 percent disabling, 
effective October 14, 1967.  By a March 1999 rating decision, 
the RO discontinued the 10 percent disability rating for 
bilateral osteochondritis dissecans and substituted the  
following:  right knee degenerative joint disease, rated as 
20 percent disabling, effective October 28, 1998; and left 
knee degenerative joint disease, rated as 10 percent 
disabling, effective October 28, 1998.  In February 2002, the 
veteran filed the increased claims that are being considered 
in this appeal.   

Turning to the relevant medical evidence, a February 2002 VA 
examination report recounts the veteran's history and 
complaints of pain in the knees, particularly with activity, 
such as walking.  Physical examination revealed that the 
veteran walked with a slightly antalgic gait, and severe 
varus deformity of the right lower leg with bowing.  Range of 
motion of the knees was from 0 to 135 degrees.  There was no 
laxity detected.  There was minimal discomfort bilaterally 
along the medial line of the knees, and there was swelling of 
the right knee.  Prior radiology reports showing 
osteoarthritis of the knees were reviewed.  The impression 
included:  Bilateral osteoarthritis of the knees, greater on 
the right than left, moderately severe on the right and mild 
to moderate on the left; and varus deformity of the right 
leg.

A June 2004 VA clinical record shows that the veteran's knees 
were examined.  The veteran complained of bilateral knee 
pain.  Range of motion of the right knee was apparently from 
10 degrees to 95 degrees, with pain from 85 degrees to 95 
degrees.  Left knee flexion was to 120 degrees.  Both knees 
were stable.  X-ray revealed osteoarthritis of both knees.  

A November 2004 VA clinical record shows the veteran was seen 
for complaints concerning the right knee.  Range of motion 
was from 10 to 110 degrees, with crepitus but no instability. 

A January 2003 VA clinical record notes that the veteran was 
seen for complaints of right knee pain.  Examination of the 
right knee revealed range of motion from 0 to 110 degrees, 
with crepitus, but the knee was otherwise stable.

A January 2005 VA examination report, as amended by a March 
2005 addendum, included a review of the veteran's medical 
records and consideration of the veteran's complaints and 
history.  At the time of this examination, the veteran 
complained that his left knee was more symptomatic than the 
right.  On physical examination, the right knee had slight 
swelling with palpable mild effusion.  Range of motion of the 
right knee was from 0 to 110 degrees.  Left knee range of 
motion was from 10 to 95 degrees.  Both knees exhibited 
crepitation and tenderness on palpation, but there was no 
instability noted. 

A November 2005 VA clinical record shows that the veteran was 
seen for evaluation of his right knee.  The veteran 
complained of pain with walking.  Range of motion of the 
right knee was from 10 to 110 degrees.  There was no pain in 
this range of motion and the knee was stable, but there was 
crepitus.  X-rays revealed osteoarthritis.  

The veteran's service connected left and right knee 
disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides that degenerative arthritis for a 
major joint is rated on the basis of limitation of motion 
under the appropriate diagnostic code.  The schedular 
criteria for rating limitation of motion are contained in 
Diagnostic Codes 5260 and 5261, for limitation flexion and 
extension, respectively.  In application of Diagnostic Code 
5003, the United States Court of Appeals for Veterans Claims 
has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint . . . 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  

In specific regard to the evaluation of the veteran's 
service-connected bilateral knee arthritis, VA's general 
counsel has held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).  More recently, the general counsel held that 
separate rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

Under the circumstances of this case, as both knees are not 
shown to manifest recurrent subluxation or lateral 
instability of the knees, separate ratings pursuant to 
Diagnostic Code 5257 for either knee are not warranted.

I.  Right Knee Disability

Upon application of the medical evidence in conjunction with 
the applicable laws and regulations, the Board finds that in 
regard to the veteran's service-connected right knee 
disability, a rating in excess of the currently assigned 20 
percent disability rating is not warranted.  While the 
evidence of record shows that the severity of the veteran's 
right knee disability has fluctuated, it was at its worse in 
June 2004 when limitation of motion was apparently limited 
from 10 degrees of extension to 95 degrees of flexion, with 
pain from 85 to 95 degrees.  

Diagnostic Code 5261 provides for a 10 percent disability 
rating for extension limited to 10 degrees.  So at a minimum, 
based on the evidence of record, a 10 percent disability 
under Diagnostic Code 5261 is warranted. 

While Diagnostic Code 5260 does not provide for the minimal 
10 percent disability rating unless flexion is limited to 45 
degrees, the veteran had significant noncompensable 
limitation of flexion to 95 degrees.  See 38 C.F.R. § 4.71, 
Plate II (normal flexion to 140 degrees).  It appears that 
after affording the veteran all reasonable doubt and 
interpreting the schedular criteria in the most favorable 
light to the veteran, the RO apparently assigned an overall 
20 percent rating based on limitation of extension 
compensable to 10 percent in conjunction with the painful 
motion associated with noncompensable right knee flexion, as 
well as the other symptoms of crepitus, swelling, effusion, 
and tenderness, which are noted to varying degrees throughout 
the relevant medical records.  

However, upon application of Diagnostic Codes 5260 and 5261, 
as there is no evidence of limitation of motion beyond a 
degree of 10 percent in either direction, the preponderance 
of the evidence is against the assignment of a disability 
rating in excess of 20 percent, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering this decision, the Board reiterates that it has 
taken into the consideration functional loss as may be due to 
the objective evidence of pain on motion, fatigue, lack of 
endurance, and weakness, as required by 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as 
explained herein, the Board finds that such symptoms are 
encompassed by the ratings assigned or upheld herein, and do 
not cause additional disability than is already accounted 
for.

The Board has also considered the application of Diagnostic 
Codes 5256, 5258, 5257, and 5262, each of which provide for 
ratings in excess of 20 percent.  However, as there is no 
evidence that the veteran's service-connected right knee 
disability has resulted in ankylosis, subluxation or lateral 
instability, dislocated cartilage with episodes of locking 
and effusion, or nonunion or malunion of the tibia and 
fibula, the assignment of a rating in excess of 20 percent is 
not warranted.

II.  Left Knee Disability

The veteran's service-connected left knee disability is 
currently rated as 10 percent disabling, apparently assigned 
by the RO for painful, noncompensable motion due to 
arthritis.  However, a review of the evidence reveals that, 
like the veteran's right knee, left knee impairment 
fluctuates over time.  The most recent evaluation of the left 
knee, which took place in January 2005, revealed left knee 
range of motion to be from 10 degrees of extension to 95 
degrees flexion, accompanied by crepitus and tenderness upon 
palpation.  

In view of the veteran's left knee extension being limited to 
10 degrees, a 10 percent disability rating for compensable 
limitation of extension is for assignment under Diagnostic 
Code 5261.  Without evidence that the veteran's left knee 
extension is further reduced, the assignment of a higher 
rating based on limitation of extension is not warranted.

In regard to evaluating limitation of flexion under 
Diagnostic Code 5260, the minimum 10 percent rating is for 
assignment when flexion is limited to 45 degrees.  While 
veteran's left knee flexion to 95 degrees is not compensable, 
it is still significantly less than normal flexion, which is 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Based on 
this noncompensable limitation of flexion, taken together 
with the observed symptoms of pain and crepitus, the Board 
finds that a separate 10 percent rating for limitation of 
flexion is warranted under VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004) and with consideration of the above-referenced 
DeLuca factors regarding limitation of function.  

The Board has also considered the application of Diagnostic 
Codes 5256, 5258, 5257, and 5262, each of which provide for 
ratings in excess of 20 percent.  However, as there is no 
evidence that the veteran's service-connected left knee 
disability has resulted in ankylosis, subluxation or lateral 
instability, dislocated cartilage with episodes of locking 
and effusion, or nonunion or malunion of the tibia and 
fibula, the assignment of a rating in excess of 20 percent is 
not warranted.

III. Extra-schedular Consideration

Consideration has also been given to providing the veteran 
higher ratings for his service-connected right and left knee 
disabilities on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board emphasizes that the Schedule 
for Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
applicable under the circumstances.  

IV.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a September 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant, which that was issued after the initial AOJ 
decision, dated in March 2002.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

While the veteran was not provided with VCAA notice until 
after the initial unfavorable RO decision the veteran, the 
veteran did actually receive the notice during the early 
stages of his appeal, prior to receiving the November 2003 
Statement of the Case (SOC).  Moreover, the veteran was 
afforded a meaningful opportunity to present evidence and 
argument and to participate in his appeal.  In this case, the 
veteran provided written statements and presented testimony 
at a Board hearing.  He was also afforded VA examinations, 
and relevant VA clinical records were also associated with 
the claims file.  Variously dated and subsequent VA notice 
letters, and rating actions, again informed the veteran of 
all the applicable laws and regulations pertinent to his 
claim and the reasons his claim was denied.  Accordingly, 
Board holds that the veteran, in fact, was provided with a 
meaningful opportunity to participate in his claim by VA.  
All available VA and other records that are known to be 
relevant and that still exist have been obtained and 
considered by the AOJ and the Board consistent with the duty 
to assist the veteran in compliance with 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran presented written 
arguments in support of his claims and was assisted by his 
accredited representative.  The RO issued a supplemental 
statements of the case (SSOC) in April 2005, essentially 
readjudicating the veteran's claims based on new evidence 
developed and new arguments advanced.  Hence, as the claim 
was readjudicated following the provision of adequate notice, 
any error as to the timing of the notice is nonprejudicial.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.) 

Thus, the Board concludes that any defect in notice, 
including the timing thereof, if it were held to exist, would 
be rendered harmless in the present case. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In any case, the Board hearing 
transcript reflects that the veteran waived any VCAA notice 
defect that may exist.  As all the requirements of the duty 
to notify and assist the veteran have been met, appellate 
review is appropriate.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected right knee degenerative joint disease 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected left knee degenerative joint disease, 
based on limitation of extension, is denied.

Entitlement to a separate 10 percent disability rating 
percent for service-connected left knee degenerative joint 
disease, based on limitation of flexion, is established.  To 
this extent, the appeal is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


